Case 17-20188        Doc 37     Filed 11/28/18     Entered 11/28/18 14:55:03          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17-20188
         Daniel A Wilewski
         Jennifer M Wilewski
                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 07/06/2017.

         2) The plan was confirmed on 11/17/2017.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 04/26/2018.

         5) The case was dismissed on 05/04/2018.

         6) Number of months from filing to last payment: 0.

         7) Number of months case was pending: 17.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $33,400.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 17-20188      Doc 37     Filed 11/28/18        Entered 11/28/18 14:55:03                 Desc         Page 2
                                                   of 4



 Receipts:

        Total paid by or on behalf of the debtor                $4,125.00
        Less amount refunded to debtor                             $14.87

 NET RECEIPTS:                                                                                      $4,110.13


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                 $1,533.11
     Court Costs                                                               $0.00
     Trustee Expenses & Compensation                                         $231.82
     Other                                                                     $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                  $1,764.93

 Attorney fees paid and disclosed by debtor:                 $1,800.00


 Scheduled Creditors:
 Creditor                                       Claim         Claim            Claim        Principal      Int.
 Name                                 Class   Scheduled      Asserted         Allowed         Paid         Paid
 BANK OF AMERICA NA               Unsecured         550.00        468.21           468.21           0.00       0.00
 CAVALRY SPV I LLC                Unsecured      3,538.00       3,538.23         3,538.23           0.00       0.00
 CAVALRY SPV I LLC                Unsecured      3,556.00       3,555.69         3,555.69           0.00       0.00
 DENNIS & JUDITH SCHOEN           Secured             0.00          0.00             0.00           0.00       0.00
 DISCOVER BANK                    Unsecured      4,033.00       4,033.25         4,033.25           0.00       0.00
 DISCOVER BANK                    Unsecured      5,139.00       5,139.76         5,139.76           0.00       0.00
 INTERNAL REVENUE SERVICE         Priority          350.88           NA               NA            0.00       0.00
 INTERNAL REVENUE SERVICE         Priority          914.94           NA               NA            0.00       0.00
 INTERNAL REVENUE SERVICE         Priority       1,434.67       2,700.49         2,700.49           0.00       0.00
 INTERNAL REVENUE SERVICE         Unsecured            NA         368.03           368.03           0.00       0.00
 PORTFOLIO RECOVERY ASSOC         Unsecured            NA         450.93           450.93           0.00       0.00
 PORTFOLIO RECOVERY ASSOC         Unsecured         352.00        358.19           358.19           0.00       0.00
 PORTFOLIO RECOVERY ASSOC         Unsecured         632.00        631.40           631.40           0.00       0.00
 REMINGTON POINTE MASTER ASSOC    Secured             0.00          0.00             0.00           0.00       0.00
 REMINGTON POINTE MASTER ASSOC    Secured        2,772.00       2,271.34         2,271.34          15.00       0.00
 RESURGENT CAPITAL SERVICES       Unsecured          40.00         39.02            39.02           0.00       0.00
 MAYO CLINIC                      Unsecured      8,628.00            NA               NA            0.00       0.00
 MONUMENTAL LIFE INS CO           Unsecured         220.00           NA               NA            0.00       0.00
 NORTHWEST PSYCHIATRY             Unsecured         959.00           NA               NA            0.00       0.00
 NORTHWESTERN MEDICINE            Unsecured     37,768.00            NA               NA            0.00       0.00
 ALEXIAN BROTHERS HOSPITAL        Unsecured      8,000.00            NA               NA            0.00       0.00
 CHASE                            Unsecured      8,968.00            NA               NA            0.00       0.00
 CHASE                            Unsecured     25,052.00            NA               NA            0.00       0.00
 COUNTRY MUTUAL INSURANCE CO      Unsecured         118.00           NA               NA            0.00       0.00
 SPECIALIZED LOAN SERVICING LLC   Secured       29,392.00     29,391.96        29,391.96       2,330.20        0.00
 SPECIALIZED LOAN SERVICING LLC   Secured             0.00          0.00             0.00           0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 17-20188       Doc 37      Filed 11/28/18    Entered 11/28/18 14:55:03               Desc        Page 3
                                                 of 4



 Scheduled Creditors:
 Creditor                                     Claim         Claim         Claim        Principal       Int.
 Name                              Class    Scheduled      Asserted      Allowed         Paid          Paid
 TRANSAMERICA PREMIER LIFE INSU Unsecured           NA          220.00        220.00           0.00        0.00


 Summary of Disbursements to Creditors:
                                                            Claim            Principal                Interest
                                                          Allowed                Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                   $0.00                 $0.00                  $0.00
       Mortgage Arrearage                            $29,391.96             $2,330.20                  $0.00
       Debt Secured by Vehicle                            $0.00                 $0.00                  $0.00
       All Other Secured                              $2,271.34                $15.00                  $0.00
 TOTAL SECURED:                                      $31,663.30             $2,345.20                  $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                           $0.00                $0.00                $0.00
        Domestic Support Ongoing                             $0.00                $0.00                $0.00
        All Other Priority                               $2,700.49                $0.00                $0.00
 TOTAL PRIORITY:                                         $2,700.49                $0.00                $0.00

 GENERAL UNSECURED PAYMENTS:                         $18,802.71                   $0.00                $0.00


 Disbursements:

        Expenses of Administration                            $1,764.93
        Disbursements to Creditors                            $2,345.20

 TOTAL DISBURSEMENTS :                                                                         $4,110.13




UST Form 101-13-FR-S (9/1/2009)
Case 17-20188        Doc 37      Filed 11/28/18     Entered 11/28/18 14:55:03            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 11/20/2018                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
